DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments of the instant Response of 7/14/2021 overcome the outstanding rejection because neither cited Choo or Chen identically disclose sending an eye image data frame without being compressed. However, new art Tsukagoshi is cited for this feature. See claims mapping below.
Several issues are required to be addressed:
First, a new 112b rejection has been issued because as amended, the claim recites ending both the following information (a) and (b) only which raises indefiniteness issues because empirically in implementation, more is required to be sent, such as header information. This issue was previously raised as a potential background issue to be addressed, (and it is noted that this issue was never addressed) but the instant amendment with the recitation of only makes this now an acute indefiniteness issue. 
Of course, this may be easily overcome by clarifying amendment. To allow for preceding with examination, information (a) and (b) will be interpreted as payload.
Secondly, as stated in previous Office Actions, sending not compressed information is taught by sending compressed information, because this is a well known and obvious variation of data transmission to one of ordinary skill in the art. For example, two portions are sent: image data and difference data such that it would be 
Finally, the technical characterization of Chen at page 8 of the instant Response is rejected. First, Chen was cited for the HMD and obtaining difference information, so it is unclear why other technical aspects of Chen are raised. But, it is paragraph 0025, not paragraph 0042, which provides the cited encoder 26 operation. Chen has been reviewed and the assertion that Chen indicates the depth information is not compressed is rejected in the context of paragraph 0025. Further, paragraph 0025 is silent as to compression, only specifying encoding of the image. An uncompressed image may be encoded for transmission, for example from digital to analog for transmission. For these reasons the technical characterization of Chen in the instant Response is technically incorrect and rejected because there seems to be technical blending of terms (though it is noted that the term overlap is also mirrored in the state of the art such that any technical representations of Chen are so far considered to be within bounds of reasonable technical discussion and consideration).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For example, the term “(transmitting) both the following information (a) and (b) only” in claim 1 is used by the claim to mean “the payload consisting of information (a) and (b),” while the accepted meaning is “exclusively information (a) and (b) are transmitted.” (Which is empirically incorrect as at least some header information is sent) The term is indefinite because the specification does not clearly redefine the term.
This rejection may be readily overcome by clarifying amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choo (US 2012/0293504) in view of Chen (US 2011/0304618), both from IDS of 10/18/2018, in further view of Tsukagoshi (US 2011/0149034).

Regarding claim 1, Choo discloses a method for processing image data, applied to a host of a virtual reality device, (shown figures 2-5, in figure 2, 110 is interpreted as the host which outputs image data for a virtual reality display device) wherein the method comprises: acquiring a left eye image data frame and a corresponding right eye image data frame that are to be transmitted, (paragraphs 0032 and 0038 first and second texture images correspond to right and left eye images from a binocular camera, for example; figure 1 shows these are to be transmitted to 3D display 120 for display) and calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame by using subtraction calculations, to obtain difference information between the two eye image data frames; (paragraphs 0012, 0032, a difference is obtained by comparing right eye and left eye; paragraph 0038 and last line of paragraph 0039 together with figure 4 makes clear these are subtractions) conducting compressed encoding on the difference information by using a preset encoding rule, to obtain compressed difference encoded information; (paragraphs 0051/0052 difference information compressed with first-which is either right eye or left eye-texture information) and sending both the following information (a) and (b) only to a display of the virtual reality device: (a) the compressed difference encoded information and (b) the left or right eve image data frame. (paragraph 0059, shown figure 1, compressed/encoded one-eye texture image and difference information sent to display device; also per the 112b rejection above, (a) and (b) information as recited is interpreted as payload information)
While Choo discloses the display device is a 3D image display unit, (paragraph 0078) Choo fails to identically disclose the display is a head-mounted display. 
However, in the same context as transmitting one eye image and disparity data for 3D reconstruction at a display, (Abstract) Chen teaches the display may be a HMD. (paragraph 0041) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a HMD as a display because Chen teaches to use an HMD as a display to allow for images to be sent to the correct eye for 3D viewing. (paragraph 0041) 
While Choo discloses that pixel values are used with the difference information, (paragraph 0050) and necessarily, a difference will have had to be calculated for the pixels based on corresponding pixels, from left and right eye images, this is not well described such that Choo fails to disclose wherein the calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame comprises: calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame, to obtain difference information between the two eye image data frames. 
However, Chen identically teaches wherein the calculating a difference between the acquired left eye image data frame and corresponding right eye image data frame comprises: calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame, to obtain difference information between the two eye image data frames. (paragraph 0007 in conjunction with paragraph 0074 depth information calculated based on differences between views, is per pixel-see also paragraphs 0009 and 0079 in conjunction with paragraphs 0023 and 0034) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly to obtain disparity from right and left eye values, (paragraph 0007) and it is well known to obtain disparity values from left/right image differences.
Finally Choo fails to expressly disclose sending the eye image data frame without being compressed.
However, in a similar context of transmitting right/left eye images, Tsukagoshi teaches sending the eye image data frame without being compressed. (paragraphs 0303 and 0318 uncompressed image data sent together with disparity information-see paragraph 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Tsukagoshi to Choo because it is well known to those of skill in the art to send uncompressed data; further Tsukagoshi teaches to send uncompressed image data to maintain perspective consistency, (paragraph 0008) and it is well known to those of skill in the art to send uncompressed image data for high image fidelity (lossless transmission). 
Regarding independent claim 13, claim 13 is a device/computer product claim reciting features similar to features of claim 1 and therefore is also rendered obvious by the combination of Choo, Chen and Tsukagoshi for reasons similar to those set forth above with regard to claim 1. With regard to the features of a device for processing image data, applied to a host of a virtual reality device, wherein the device comprises a machine-readable storage medium and a processor that are communicatively connected by an internal bus, the machine-readable storage medium Page 4 of 8U.S. National Phase of PCT/CN2018/087507Preliminary Amendment stores a computer program executable by the processor, and when executed by the processor the computer program implements [the method], Choo describes a device at figures 1 and 2, processing device 110, but is silent as to the internal structure of a machine-readable storage medium and a processor that are communicatively connected by an internal bus, but Chen teaches the recited interior features. (paragraphs 0093 and-0095 disclose storage and a processor to execute the instructions stored in storage; also transmission between the two and thus, in the context of the self-contained device of Choo, the internal bus)
Regarding claim 3, Choo fails to disclose the recited; however, Chen teaches conducting compressed encoding on the difference information by using a run-length encoding rule or an entropy encoding rule. (paragraphs 0025-0028 list possible encodings for the single eye image and the difference information, including JPEG which includes entropy encoding modules/features) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly how to encode the single eye image with the difference information. (paragraph 0028)
Regarding claim 18, claim 18 is a device/computer product claim reciting features similar to features of claim 3 and therefore is also rendered obvious by the combination of Choo and Chen (with Tsukagoshi) for reasons similar to those set forth above with regard to claim 3.
Regarding independent claim 4, Choo discloses a method for processing image data, applied to a display of a virtual reality device, (shown figures 1, 6 and 8, figure 6 showing the display of a virtual reality device at 120 and figure 8 illustrating the method for processing data) wherein the method comprises:Page 3 of 8U.S. National Phase of PCT/CN2018/087507Preliminary Amendment receiving both the following information (a) and (b) only that are sent by a host of the virtual reality device: (a) compressed difference encoded information, and (b) a left or right eve image data frame without being compressed; (paragraphs 0059 and 0062 make clear an eye image is received together with difference information from the other eye; also per the 112b rejection above, (a) and (b) information as recited is interpreted as payload information) 
wherein the compressed difference encoded information is obtained by conducting compressed encoding by using a preset encoding rule on difference information between the left eye image data frame and the right eye image data frame that are to be transmitted; (paragraphs 0051/0052 difference information compressed with first-which is either right eye or left eye-texture information) wherein the difference information between the left eye image data frame and the right eye image data frame is calculated by using subtraction calculations; (paragraph 0038 and last line of paragraph 0039 together with figure 4 makes clear these are subtractions, right and left images of binocular are subtracted to obtain disparity map) decompressing the compressed difference encoded information according to a preset decoding rule, to obtain the difference information; (paragraph 0062 in conjunction with paragraph 0052; encoding and decoding are symmetric processes, thus necessarily the information extractor for the display will decompress the compressed data according to the preset compression scheme) obtaining the corresponding right eye image data frame according to the difference information and the received left eye image data frame, or, obtaining the corresponding left eye image data frame according to the difference information and the received right eye image data frame; (paragraphs 0063 and 0064 second texture image reconstituted from received first texture image and difference information; first and second images correspond to right/left eye images) and displaying the left eye image data frame and the right eye image data frame. (paragraph 0067 3D display displays 3D image based on first texture image and reconstituted second texture image, which correspond to right/left eye images)
With regard to the head-mounted display of the virtual reality device recited in the preamble, it is uncertain if head-mounted display is limiting as it is in the preamble, nonetheless this is not identically disclosed by Choo. 
In the same context as transmitting one eye image and disparity data for 3D reconstruction at a display, (Abstract) Chen teaches the display may be a HMD. (paragraph 0041) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a HMD as a display because Chen teaches to use an HMD as a display to allow for images to be sent to the correct eye for 3D viewing. (paragraph 0041) Further, to the extent is could be argued that Choo fails to identically disclose displaying the left eye image data frame and the right eye image data frame, Chen teaches to display the right eye and left eye frames in respective eyes of an HWD display, (paragraph 0041) thus teaching the recited. 
With regard to the features of obtaining the corresponding eye image data frame by using addition operation, reference is made to dependent claim 6, below, Choo discloses the same. (paragraph 0050 discloses difference information is per pixel, such that to reconstruct an right/left eye image, the difference is added to the received image per pixel to reconstruct the non-transmitted right/left eye image) To the extent that it could be argued that Choo is unclear, Chen teaches that the disparity is between the right and left eye images on a per corresponding pixel basis, (paragraph 0017) such that to reconstitute the non-transmitted image, the disparity pixels are added to corresponding received image pixels. (paragraphs 0038/0040)
Further in regard to obtaining eye image data, while Choo discloses that pixel values are used with the difference information, (paragraph 0050) and necessarily, a difference will have had to be calculated for the pixels based on corresponding pixels, from left and right eye images, this is not well described such that Choo fails to identically disclose wherein the difference information is obtained by calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame. 
However, Chen identically teaches wherein the difference information is obtained by calculating a difference between corresponding pixel values in the left eye image data frame and the right eye image data frame. (paragraph 0007 in conjunction with paragraph 0074 depth information calculated based on differences between views, is per pixel-see also paragraphs 0009/0079 in conjunction with paragraphs 0023/0034) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Chen to Choo because Chen teaches particularly how to obtain disparity for right and left eye values, (paragraph 0007) and it is well known to obtain disparity values from left/right image differences.
Finally Choo fails to expressly disclose receiving the eye image data frame without being compressed.
However, in a similar context of transmitting right/left eye images, Tsukagoshi teaches receiving the eye image data frame without being compressed. (paragraphs 0303 and 0318 uncompressed image data sent together with disparity information-see paragraph 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the disparity teaching of Tsukagoshi to Choo because it is well known to those of skill in the art to send uncompressed data; further Tsukagoshi teaches to send uncompressed image data to maintain perspective consistency, (paragraph 0008) and it is well known to those of skill in the art to send uncompressed image data for high image fidelity (lossless transmission). 
Regarding independent claim 14, claim 14 is a device/computer product claim reciting features similar to features of claim 4 and therefore is also rendered obvious by the combination of Choo, Chen and Tsukagoshi for reasons similar to those set forth above with regard to claim 4. With regard to the features of a device for processing image data, applied to a head-mounted display of a virtual reality device, wherein the device comprises a machine-readable storage medium and a processor that are communicatively connected by an internal bus, the machine- readable storage medium stores a computer program executable by the processor, and when executed by the processor the computer program implements [the method], Choo describes a device at figures 1 and 6, display device 120, but is silent as to the internal structure of a machine-readable storage medium and a processor that are communicatively connected by an internal bus, but Chen teaches the recited interior features. (paragraphs 0093 and-0095 disclose storage and a processor to execute the instructions stored in storage; also transmission between the two and thus, in the context of the self-contained device of Choo, the internal bus)
Regarding claim 6, Choo necessarily discloses adding up the corresponding pixel values between the left eye image data frame and the difference information, to obtain the right eye image data frame. (paragraph 0050 discloses difference information is per pixel, such that to reconstruct an right/left eye image, the difference is added to the received image per pixel to reconstruct the non-transmitted right/left eye image) Chen further teaches that the disparity is between the right and left eye images on a per corresponding pixel basis, (paragraph 0017) such that to reconstitute the non-transmitted image, the disparity pixels are added to corresponding received image pixels. (paragraphs 0038/0040)
Regarding claim 16, claim 16 is a device/computer product claim reciting features similar to features of claim 6 and therefore is also rendered obvious by the combination of Choo and Chen (with Tsukagoshi) for reasons similar to those set forth above with regard to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tanaka (US 2018/0316902) is provided herewith for completeness, and teaches received image synthesis aspects using depth/disparity.
Nakajima (US 10,404,937) implicates transmitting uncompressed image data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                          	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485 


/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485 
August 13, 2021